AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT










This Amendment (“Amendment”), dated July 25, 2017, is made by and between
Schnitzer Steel Industries, Inc. (the “Company”) and Tamara L. Lundgren
(“Executive”).


WHEREAS, the Company and Executive are parties to that certain Amended and
Restated Employment Agreement dated as of October 29, 2008, as subsequently
amended on June 29, 2011 (the “Employment Agreement”); and


WHEREAS, the Company and Executive desire to amend the Employment Agreement.


NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Company and Executive hereby agree as follows:


1.
Amendment to Section 4(a). Section 4(a) of the Employment Agreement shall be
amended by deleting the first sentence thereof in its entirety and replacing it
with the following new first sentence:



“Effective as of July 25, 2017, Executive’s base salary (the “Base Salary”)
shall be at the annual rate of One Million One Hundred Thousand Dollars
($1,100,000).”


2.
Counterparts. This Amendment may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. A signed copy of this Amendment delivered by
facsimile, e-mail or other means of electronic transmission (to which a PDF copy
is attached) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Amendment.



3.
Ratification. All other provisions of the Employment Agreement remain unchanged
and are hereby ratified by the Company and Executive.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.




 
SCHNITZER STEEL INDUSTRIES, INC.


 
 
 
 
 
 
 
                                               
By:
/s/ Judith K. Johansen
                             
          
                                               
 
 
Name: Judith K. Johansen
 
 
 
 
Title: Chair, Compensation Committee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
                                        
By:
/s/ Tamara L. Lundgren
                             
          
                                               
 
 
Tamara L. Lundgren
 
 






